ORDER

Upon review of the file, it appears that RFR Industries, Inc.’s amended notice of appeal, related to the postjudgment orders entered by the United States District Court for the Northern District of Texas in district court case no. 3-02-CV-1444, should not have been docketed as a separate appeal, 2006-1284, but should have been treated as an amended notice of appeal filed in 2006-1587.
Accordingly,
IT IS ORDERED THAT:
(1) Appeal 2006-1284 is dismissed as improperly docketed.
(2) The revised official captions are reflected above.